Exhibit 10.68

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of November 17, 2003 by and between VORNADO REALTY TRUST, a Maryland real
estate investment trust (the “Company”), on the one hand, and Bel Holdings LLC
(together with permitted successors and assigns who acquire Registrable
Securities from time to time, in each case as long as such person is a record
holder of any Registrable Securities, each individually, a “Holder”, and
collectively, the “Holders”) on the other hand.

 

WHEREAS, the Holder is receiving on the date hereof Series D-10 Preferred Units
of limited partnership interest (“Units”) in Vornado Realty L.P., a Delaware
limited partnership (the “Partnership”);

 

WHEREAS, in connection therewith, the Company has agreed to grant to the Holder
the Registration Rights (as defined in Section 1 hereof);

 

NOW, THEREFORE, the parties hereto, in consideration of the foregoing and the
mutual covenants and agreements hereinafter set forth, hereby agree as follows:

 

SECTION 1.         REGISTRATION RIGHTS


 

If a Holder receives 7.00% Series D-10 Cumulative Redeemable Preferred Shares of
Beneficial Interest, liquidation preference $25.00 per share, of the Company
(“Preferred Shares”) upon redemption of Units (the “Redemption Shares”) pursuant
to the terms of the Second Amended and Restated Agreement of Limited Partnership
of the Partnership, as the same may be amended from time to time (the
“Partnership Agreement”), then, unless such Redemption Shares are issued to such
Holder pursuant to an Issuer Registration Statement as provided in Section 2
below, such Holder shall be entitled to offer for sale pursuant to a shelf
registration statement, the Redemption Shares, subject to the terms and
conditions set forth in Section 3 hereof (the “Registration Rights”).

 

SECTION 2.         ISSUER REGISTRATION STATEMENT


 

Anything contained herein to the contrary notwithstanding, in the event that the
Redemption Shares are issued by the Company to a Holder pursuant to an effective
registration statement (an “Issuer Registration Statement”) filed with the
Securities and Exchange Commission (the “Commission”), the Company shall be
deemed to have satisfied all of its registration obligations under this
Agreement with respect to such Holder.

 

SECTION 3.         DEMAND REGISTRATION RIGHTS


 


3.1  (A)  REGISTRATION PROCEDURE.  UNLESS SUCH REDEMPTION SHARES ARE ISSUED
PURSUANT TO AN ISSUER REGISTRATION STATEMENT AS PROVIDED IN SECTION 2 HEREOF,
THEN

 

--------------------------------------------------------------------------------


 

subject to Sections 3.1(c) and 3.2 hereof, if any Holder desires to exercise its
Registration Rights with respect to the Redemption Shares held by such Holder,
such Holder (a “Notice Holder”) shall deliver to the Company written notice (a
“Registration Notice”) informing the Company of such exercise and specifying the
number of shares to be offered by such Notice Holder (such shares to be offered
being referred to herein as the “Registrable Securities”), which shares shall
not be less than (a) 1,000,000 shares or (b) all of the shares held by such
Holder.  Such notice may be given at any time on or after the date a notice of
redemption is delivered by the Notice Holder to the Partnership pursuant to the
Partnership Agreement, but must be given at least fifteen (15) Business Days
prior to the consummation of the sale of Registrable Securities.  As used in
this Agreement, a “Business Day” is any Monday, Tuesday, Wednesday, Thursday or
Friday other than a day on which banks and other financial institutions are
authorized or required to be closed for business in the State of New York or
Maryland.  Upon receipt of the Registration Notice, the Company, if it has not
already caused the Registrable Securities of the Notice Holder to be included as
part of an existing shelf registration statement (prior to the filing of which
the Company shall have given ten (10) Business Days’ notice to the Holders) and
related prospectus that the Company then has on file with the Commission (the
“Shelf Registration Statement”) (in which event the Company shall be deemed to
have satisfied its registration obligation under this Section 3), will cause to
be filed with the Commission as soon as reasonably practicable after receiving
the Registration Notice a new registration statement and related prospectus (a
“New Registration Statement”) that complies as to form in all material respects
with applicable Commission rules providing for the sale by the Notice Holder of
the Registrable Securities, and agrees (subject to Section 3.2 hereof) to use
its best efforts to cause such New Registration Statement to be declared
effective by the Commission as soon as practicable.  (As used herein,
“Registration Statement” and “Prospectus” refer to the Shelf Registration
Statement and related prospectus (including any preliminary prospectus) or the
New Registration Statement and related prospectus (including any preliminary
prospectus), whichever is utilized by the Company to satisfy the Notice Holder’s
Registration Rights pursuant to this Section 3, including in each case any
documents incorporated therein by reference.)  Upon receipt of a Registration
Notice, the Company will provide notice to each other Holder with respect to
which it has not already satisfied its registration obligation of its receipt of
the Registration Notice and its obligations (such notice, a “Company Notice”). 
Each other Holder shall have 10 days from the mailing of the Company Notice to
such Holder to provide to the Company notice of its intention to include all,
but not less than all, of its Registrable Securities in a Registration Statement
(such other Holder, a “Piggyback Holder” and together with the Notice Holder, a
“Selling Holder”).  In no event may a Registration Notice be delivered more than
once in any calendar year but there shall be no other limit on the number of
Registration Notices delivered or registrations effected pursuant to this
Section 3.1.  Each Holder agrees to provide in a timely manner information
regarding the proposed distribution by such Holder of the Registrable Securities
and such other information reasonably requested by the Company in connection
with the preparation of and for inclusion in the Registration Statement.  The
Company agrees (subject to Section 3.2 hereof) to use its best efforts to keep
the Registration Statement effective (including the

 

2

--------------------------------------------------------------------------------


 

preparation and filing of any amendments and supplements necessary for that
purpose) until the earlier of (i) the date on which the Selling Holders
consummate the sale of all of the Registrable Securities under the Registration
Statement or (ii) the date on which all of the Registrable Securities registered
under the Registration Statement registered are eligible for sale pursuant to
Rule 144(k) (or any successor provision) or in a single transaction pursuant to
Rule 144(e) (or any successor provision) under the Securities Act of 1933, as
amended (the “Act”).  The Company agrees to provide to each Selling Holder a
reasonable number of copies of the final Prospectus and any amendments or
supplements thereto.  Notwithstanding the foregoing, the Company may at any
time, in its sole discretion and prior to receiving any Registration Notice from
a Holder, include all of a Holder’s Redemption Shares or any portion thereof in
any Shelf Registration Statement.  In connection with any Registration Statement
utilized by the Company to satisfy a Holder’s Registration Rights pursuant to
this Section 3, each Holder agrees that it will respond within ten (10) Business
Days to any request by the Company to provide or verify information regarding
such Holder or such Holder’s Registrable Securities as may be required to be
included in such Registration Statement pursuant to the rules and regulations of
the Commission.


 


(B)           OFFERS AND SALES.  ALL OFFERS AND SALES BY A HOLDER UNDER THE
REGISTRATION STATEMENT REFERRED TO IN THIS SECTION 3 SHALL BE COMPLETED WITHIN
THE PERIOD DURING WHICH THE REGISTRATION STATEMENT IS REQUIRED TO REMAIN
EFFECTIVE PURSUANT TO SECTION 3.1(A) OF THIS SECTION 3, AND UPON EXPIRATION OF
SUCH PERIOD A HOLDER WILL NOT OFFER OR SELL ANY REGISTRABLE SECURITIES UNDER THE
REGISTRATION STATEMENT.  IF DIRECTED BY THE COMPANY, A HOLDER WILL RETURN ALL
UNDISTRIBUTED COPIES OF THE PROSPECTUS IN ITS POSSESSION UPON THE EXPIRATION OF
SUCH PERIOD.


 


(C)           LIMITATIONS ON REGISTRATION RIGHTS.  EACH EXERCISE OF A
REGISTRATION RIGHT SHALL BE WITH RESPECT TO A MINIMUM OF THE LESSER OF (I) ONE
MILLION (1,000,000) PREFERRED SHARES OR (II) THE TOTAL NUMBER OF REDEMPTION
SHARES HELD BY THE EXERCISING HOLDER OR HOLDERS AT SUCH TIME PLUS THE NUMBER OF
REDEMPTION SHARES THAT MAY BE ISSUED UPON REDEMPTION OF UNITS BY SUCH HOLDER OR
HOLDERS.  THE RIGHT OF A HOLDER TO DELIVER A REGISTRATION NOTICE COMMENCES UPON
THE FIRST DATE SUCH HOLDER IS PERMITTED TO REDEEM UNITS PURSUANT TO THE
PARTNERSHIP AGREEMENT AND SUCH HOLDER’S LIMITED PARTNER ACCEPTANCE OF
PARTNERSHIP AGREEMENT.  THE RIGHT OF A HOLDER TO DELIVER A REGISTRATION NOTICE
SHALL EXPIRE ON THE DATE ON WHICH ALL OF THE REDEMPTION SHARES HELD BY SUCH
HOLDER OR ISSUABLE UPON REDEMPTION OF UNITS HELD BY SUCH HOLDER ARE ELIGIBLE FOR
SALE PURSUANT TO RULE 144(K) (OR ANY SUCCESSOR PROVISION) OR IN A SINGLE
TRANSACTION PURSUANT TO RULE 144(E) (OR ANY SUCCESSOR PROVISION) UNDER THE ACT. 
UPON THE EXERCISE OF THE REGISTRATION RIGHTS GRANTED PURSUANT TO THIS
SECTION 3.1, THE HOLDER MAY REQUEST AN UNDERWRITTEN PUBLIC OFFERING; PROVIDED,
THAT THE COMPANY SHALL HAVE THE RIGHT TO SELECT THE UNDERWRITER OR UNDERWRITERS
IN CONNECTION WITH SUCH PUBLIC OFFERING, WHICH SHALL BE SUBJECT TO THE
REASONABLE APPROVAL OF THE HOLDER.


 


3.2  SUSPENSION OF OFFERING.  UPON ANY NOTICE BY THE COMPANY, EITHER BEFORE OR
AFTER A HOLDER HAS DELIVERED A REGISTRATION NOTICE, THAT A NEGOTIATION OR

 

3

--------------------------------------------------------------------------------


 

consummation of a transaction by the Company or any of its subsidiaries is
pending or an event has occurred, which negotiation, consummation or event would
require additional disclosure by the Company in a Registration Statement of
material information which the Company has a bona fide business purpose for
keeping confidential and the nondisclosure of which in the Registration
Statement might cause the Registration Statement to fail to comply with
applicable disclosure requirements (a “Materiality Notice”), a Holder agrees
that it will immediately discontinue offers and sales of the Registrable
Securities under the Registration Statement until such Holder receives copies of
a supplemented or amended Prospectus that corrects the misstatement(s) or
omission(s) referred to above and receives notice that any post-effective
amendment has become effective; provided, that the Company may delay, suspend or
withdraw the Registration Statement for such reason for no more than sixty (60)
days after delivery of the Materiality Notice at any one time. If so directed by
the Company, a Holder will deliver to the Company all copies of the Prospectus
covering the Registrable Securities current at the time of receipt of any
Materiality Notice.


 


3.3  QUALIFICATION.  THE COMPANY AGREES TO USE ITS BEST EFFORTS TO REGISTER OR
QUALIFY THE REGISTRABLE SECURITIES BY THE TIME THE APPLICABLE REGISTRATION
STATEMENT IS DECLARED EFFECTIVE BY THE COMMISSION UNDER ALL APPLICABLE STATE
SECURITIES OR “BLUE SKY” LAWS OF SUCH JURISDICTIONS AS THE SELLING HOLDERS SHALL
REASONABLY REQUEST IN WRITING, TO KEEP EACH SUCH REGISTRATION OR QUALIFICATION
EFFECTIVE DURING THE PERIOD SUCH REGISTRATION STATEMENT IS REQUIRED TO BE KEPT
EFFECTIVE OR DURING THE PERIOD OFFERS OR SALES ARE BEING MADE BY SUCH HOLDER
AFTER DELIVERY OF A REGISTRATION NOTICE TO THE COMPANY, WHICHEVER IS SHORTER,
AND TO DO ANY AND ALL OTHER ACTS AND THINGS WHICH MAY BE REASONABLY NECESSARY OR
ADVISABLE TO ENABLE THE SELLING HOLDER TO CONSUMMATE THE DISPOSITION IN EACH
SUCH JURISDICTION OF THE REGISTRABLE SECURITIES OWNED BY SUCH HOLDER; PROVIDED,
HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED TO (X) QUALIFY GENERALLY TO DO
BUSINESS IN ANY JURISDICTION OR TO REGISTER AS A BROKER OR DEALER IN SUCH
JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS
SECTION 3.3, (Y) SUBJECT ITSELF TO TAXATION IN ANY SUCH JURISDICTION OR (Z)
SUBMIT TO THE GENERAL SERVICE OF PROCESS IN ANY SUCH JURISDICTION.


 


3.4  REGISTRATION PROCEDURES.  WHENEVER THE COMPANY IS REQUIRED TO EFFECT THE
REGISTRATION OF REDEMPTION SHARES UNDER THE ACT PURSUANT TO SECTION 3.1 OF THIS
AGREEMENT, SUBJECT TO SECTION 3.2 HEREOF, THE COMPANY SHALL:


 


(A)           PREPARE AND FILE WITH THE COMMISSION (AS SOON AS REASONABLY
PRACTICABLE AFTER RECEIVING THE REGISTRATION NOTICE, AND IN ANY EVENT WITHIN 60
DAYS AFTER RECEIPT OF SUCH REGISTRATION NOTICE) THE REQUISITE REGISTRATION
STATEMENT TO EFFECT SUCH REGISTRATION, WHICH REGISTRATION STATEMENT SHALL COMPLY
AS TO FORM IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE APPLICABLE FORM
AND INCLUDE ALL FINANCIAL STATEMENTS REQUIRED BY THE COMMISSION TO BE FILED
THEREWITH, AND THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE SUCH
REGISTRATION STATEMENT TO BECOME EFFECTIVE; PROVIDED, HOWEVER, THAT BEFORE
FILING A REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENTS OR SUPPLEMENTS
THERETO, OR COMPARABLE STATEMENTS UNDER SECURITIES OR BLUE SKY LAWS OF ANY
JURISDICTION,

 

4

--------------------------------------------------------------------------------


 

the Company shall (i) provide a Selling Holder with an adequate and appropriate
opportunity to participate in the preparation of such Registration Statement and
each Prospectus included therein (and each amendment or supplement thereto or
comparable statement) to be filed with the Commission and (ii) not file any such
Registration Statement or Prospectus (or amendment or supplement thereto or
comparable statement) with the Commission to which such Holder’s counsel or any
underwriter shall have reasonably objected on the grounds that such filing does
not comply in all material respects with the requirements of the Act or of the
rules or regulations thereunder;


 


(B)           PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS AND
SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION
THEREWITH AS MAY BE NECESSARY (I) TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE
AND (II) TO COMPLY WITH THE PROVISIONS OF THE ACT WITH RESPECT TO THE
DISPOSITION OF THE REDEMPTION SHARES COVERED BY SUCH REGISTRATION STATEMENT, IN
EACH CASE UNTIL SUCH TIME AS ALL OF SUCH REDEMPTION SHARES HAVE BEEN DISPOSED OF
IN ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY THE SELLER(S) THEREOF
SET FORTH IN SUCH REGISTRATION STATEMENT; PROVIDED, THAT EXCEPT WITH RESPECT TO
ANY SHELF REGISTRATION, SUCH PERIOD NEED NOT EXTEND BEYOND NINE MONTHS AFTER THE
EFFECTIVE DATE OF THE REGISTRATION STATEMENT; AND PROVIDED FURTHER, THAT WITH
RESPECT TO ANY SHELF REGISTRATION, SUCH PERIOD NEED NOT EXTEND BEYOND THE TIME
PERIOD PROVIDED IN SECTION 3.1(A), AND WHICH PERIODS, IN ANY EVENT, SHALL
TERMINATE WHEN ALL THE REDEMPTION SHARES COVERED BY SUCH REGISTRATION STATEMENT
HAVE BEEN SOLD (BUT NOT BEFORE THE EXPIRATION OF THE TIME PERIOD REFERRED TO IN
SECTION 4(3) OF THE ACT AND RULE 174 THEREUNDER, IF APPLICABLE);


 


(C)           FURNISH, WITHOUT CHARGE, TO EACH SELLING HOLDER AND EACH
UNDERWRITER, IF ANY, OF THE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT,
SUCH NUMBER OF COPIES OF SUCH REGISTRATION STATEMENT, EACH AMENDMENT AND
SUPPLEMENT THERETO (IN EACH CASE INCLUDING ALL EXHIBITS), AND THE PROSPECTUS
INCLUDED IN SUCH REGISTRATION STATEMENT (INCLUDING EACH PRELIMINARY PROSPECTUS)
IN CONFORMITY WITH THE REQUIREMENTS OF THE ACT, AND OTHER DOCUMENTS, AS SUCH
HOLDER AND SUCH UNDERWRITER MAY REASONABLY REQUEST IN ORDER TO FACILITATE THE
PUBLIC SALE OR OTHER DISPOSITION OF THE REDEMPTION SHARES OWNED BY THE HOLDER;


 


(D)           PRIOR TO ANY PUBLIC OFFERING OF REDEMPTION SHARES, USE ITS
REASONABLE BEST EFFORTS TO REGISTER OR QUALIFY THE REDEMPTION SHARES COVERED BY
SUCH REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR BLUE SKY LAWS OF SUCH
JURISDICTIONS AS A SELLING HOLDER OR THE SOLE OR LEAD MANAGING UNDERWRITER, IF
ANY, MAY REASONABLY REQUEST TO ENABLE SUCH HOLDER TO CONSUMMATE THE DISPOSITION
IN SUCH JURISDICTIONS OF THE REDEMPTION SHARES OWNED BY SUCH HOLDER AND TO
CONTINUE SUCH REGISTRATION OR QUALIFICATION IN EFFECT IN EACH SUCH JURISDICTION
FOR AS LONG AS SUCH REGISTRATION STATEMENT REMAINS IN EFFECT (INCLUDING THROUGH
NEW FILINGS OR AMENDMENTS OR RENEWALS), AND DO ANY AND ALL OTHER ACTS AND THINGS
WHICH MAY BE NECESSARY OR ADVISABLE TO ENABLE THE HOLDER TO CONSUMMATE THE
DISPOSITION IN SUCH JURISDICTIONS OF THE REDEMPTION SHARES OWNED BY IT;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED TO (I) QUALIFY
GENERALLY TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE
REQUIRED TO QUALIFY BUT FOR

 

5

--------------------------------------------------------------------------------


 

this Section, (ii) subject itself to taxation in any such jurisdiction or (iii)
consent to general service of process in any such jurisdiction;


 


(E)           PROMPTLY NOTIFY EACH SELLING HOLDER AND THE SOLE OR LEAD MANAGING
UNDERWRITER, IF ANY: (I) WHEN THE REGISTRATION STATEMENT, ANY PRE-EFFECTIVE
AMENDMENT, THE PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT RELATED THERETO OR
POST-EFFECTIVE AMENDMENT TO THE REGISTRATION STATEMENT HAS BEEN FILED, AND, WITH
RESPECT TO THE REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT, WHEN THE
SAME HAS BECOME EFFECTIVE, (II) OF ANY REQUEST BY THE COMMISSION OR ANY STATE
SECURITIES OR BLUE SKY AUTHORITY FOR AMENDMENTS OR SUPPLEMENTS TO THE
REGISTRATION STATEMENT OR THE PROSPECTUS RELATED THERETO OR FOR ADDITIONAL
INFORMATION, (III) OF THE ISSUANCE BY THE COMMISSION OF ANY STOP ORDER
SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT OR THE INITIATION OR
THREAT OF ANY PROCEEDINGS FOR THAT PURPOSE, (IV) OF THE RECEIPT BY THE COMPANY
OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OF ANY
REDEMPTION SHARES FOR SALE UNDER THE SECURITIES OR BLUE SKY LAWS OF ANY
JURISDICTION OR THE INITIATION OF ANY PROCEEDING FOR SUCH PURPOSE, (V) OF THE
EXISTENCE OF ANY FACT OF WHICH THE COMPANY BECOMES AWARE OR THE HAPPENING OF ANY
EVENT WHICH RESULTS IN (A) THE REGISTRATION STATEMENT CONTAINING AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITTING TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE ANY STATEMENTS THEREIN NOT MISLEADING OR (B)
THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT CONTAINING AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITTING TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE ANY STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING AND (VI) OF THE
COMPANY’S REASONABLE DETERMINATION THAT A POST-EFFECTIVE AMENDMENT TO A
REGISTRATION STATEMENT WOULD BE APPROPRIATE OR THAT THERE EXIST CIRCUMSTANCES
NOT YET DISCLOSED TO THE PUBLIC WHICH MAKE FURTHER SALES UNDER SUCH REGISTRATION
STATEMENT INADVISABLE PENDING SUCH DISCLOSURE AND POST-EFFECTIVE AMENDMENT; AND,
IF THE NOTIFICATION RELATES TO AN EVENT DESCRIBED IN ANY OF THE CLAUSES (V) OR
(VI) OF THIS SECTION 3.4(E), SUBJECT TO SECTION 3.2, THE COMPANY SHALL PROMPTLY
PREPARE A SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO SUCH REGISTRATION STATEMENT
OR RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED THEREIN BY REFERENCE OR FILE
ANY OTHER REQUIRED DOCUMENT SO THAT (1) SUCH REGISTRATION STATEMENT SHALL NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING AND (2) AS THEREAFTER DELIVERED TO THE PURCHASERS OF THE REDEMPTION
SHARES BEING SOLD THEREUNDER, SUCH PROSPECTUS SHALL NOT INCLUDE AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING (AND SHALL FURNISH TO
THE SELLING HOLDER AND EACH UNDERWRITER, IF ANY, A REASONABLE NUMBER OF COPIES
OF SUCH PROSPECTUS SO SUPPLEMENTED OR AMENDED); AND IF THE NOTIFICATION RELATES
TO AN EVENT DESCRIBED IN CLAUSES (II) THROUGH (IV) OF THIS SECTION 3.4(E), THE
COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO REMEDY SUCH MATTERS;


 


(F)            MAKE REASONABLY AVAILABLE FOR INSPECTION BY EACH SELLING HOLDER,
ANY SOLE OR LEAD MANAGING UNDERWRITER PARTICIPATING IN ANY DISPOSITION PURSUANT
TO SUCH REGISTRATION STATEMENT, SUCH HOLDER’S COUNSEL AND ANY ATTORNEY,
ACCOUNTANT OR OTHER

 

6

--------------------------------------------------------------------------------


 

agent retained by any such seller or any underwriter material financial and
other relevant information concerning the business and operations of the Company
and the properties of the Company and any subsidiaries thereof as may be in
existence at such time as shall be necessary, in the reasonable opinion of such
Holder’s and such underwriters’ respective counsel, to enable them to conduct a
reasonable investigation within the meaning of the Act, and cause the Company’s
and any subsidiaries’ officers, directors and employees, and the independent
public accountants of the Company, to supply such information as may be
reasonably requested by any such parties in connection with such Registration
Statement;


 


(G)           OBTAIN AN OPINION FROM THE COMPANY’S COUNSEL AND A “COLD COMFORT”
LETTER FROM THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS WHO HAVE CERTIFIED THE
COMPANY’S FINANCIAL STATEMENTS INCLUDED OR INCORPORATED BY REFERENCE IN SUCH
REGISTRATION STATEMENT IN CUSTOMARY FORM AND COVERING SUCH MATTERS AS ARE
CUSTOMARILY COVERED BY SUCH OPINIONS AND “COLD COMFORT” LETTERS DELIVERED TO
UNDERWRITERS IN UNDERWRITTEN PUBLIC OFFERINGS, WHICH OPINION AND LETTER SHALL BE
REASONABLY SATISFACTORY TO THE SOLE OR LEAD MANAGING UNDERWRITER, IF ANY, AND TO
EACH SELLING HOLDER, AND FURNISH TO SUCH SELLING HOLDER PARTICIPATING IN THE
OFFERING AND TO EACH UNDERWRITER, IF ANY, A COPY OF SUCH OPINION AND LETTER
ADDRESSED TO THE HOLDER (IN THE CASE OF THE OPINION) AND UNDERWRITER (IN THE
CASE OF THE OPINION AND THE “COLD COMFORT” LETTER);


 


(H)           IN THE CASE OF AN UNDERWRITTEN OFFERING, MAKE GENERALLY AVAILABLE
TO ITS SECURITY HOLDERS AS SOON AS PRACTICABLE, BUT IN ANY EVENT NOT LATER THAN
EIGHTEEN MONTHS AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT (AS
DEFINED IN RULE 158(C)), AN EARNINGS STATEMENT OF THE COMPANY AND ITS
SUBSIDIARIES (WHICH NEED NOT BE AUDITED) COMPLYING WITH SECTION 11(A) OF THE ACT
AND THE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER (INCLUDING, AT THE
OPTION OF THE COMPANY, RULE 158);


 


(I)            FURNISH TO EACH SELLING HOLDER AND THE SOLE OR LEAD MANAGING
UNDERWRITER, IF ANY, WITHOUT CHARGE, AT LEAST ONE MANUALLY SIGNED COPY OF THE
REGISTRATION STATEMENT AND ANY POST-EFFECTIVE AMENDMENTS THERETO, INCLUDING
FINANCIAL STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN BY
REFERENCE AND ALL EXHIBITS (INCLUDING THOSE DEEMED TO BE INCORPORATED BY
REFERENCE);


 


(J)            IF REQUESTED BY THE SOLE OR LEAD MANAGING UNDERWRITER OR A
SELLING HOLDER, INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT SUCH INFORMATION CONCERNING SUCH HOLDER, THE UNDERWRITERS OR THE
INTENDED METHOD OF DISTRIBUTION AS THE SOLE OR LEAD MANAGING UNDERWRITER OR SUCH
HOLDER REASONABLY REQUESTS TO BE INCLUDED THEREIN AND AS IS APPROPRIATE IN THE
REASONABLE JUDGMENT OF THE COMPANY, INCLUDING, WITHOUT LIMITATION, INFORMATION
WITH RESPECT TO THE NUMBER OF REDEMPTION SHARES BEING SOLD TO THE UNDERWRITERS,
THE PURCHASE PRICE BEING PAID THEREFOR BY SUCH UNDERWRITERS AND ANY OTHER TERMS
OF THE UNDERWRITTEN OFFERING OF THE REDEMPTION SHARES TO BE SOLD IN SUCH
OFFERING; AND

 

7

--------------------------------------------------------------------------------


 


(K)           USE ITS REASONABLE BEST EFFORTS TO TAKE ALL OTHER STEPS NECESSARY
TO EXPEDITE OR FACILITATE THE REGISTRATION AND DISPOSITION OF THE REDEMPTION
SHARES CONTEMPLATED HEREBY, INCLUDING OBTAINING NECESSARY GOVERNMENTAL APPROVALS
AND EFFECTING REQUIRED FILINGS; ENTERING INTO CUSTOMARY AGREEMENTS (INCLUDING
CUSTOMARY UNDERWRITING AGREEMENTS, IF THE PUBLIC OFFERING IS UNDERWRITTEN);
COOPERATING WITH THE HOLDER AND ANY UNDERWRITERS IN CONNECTION WITH ANY FILINGS
REQUIRED BY THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. (THE “NASD”);
PROVIDING APPROPRIATE CERTIFICATES NOT BEARING RESTRICTIVE LEGENDS REPRESENTING
THE REDEMPTION SHARES; AND PROVIDING A CUSIP NUMBER AND MAINTAINING A TRANSFER
AGENT AND REGISTRAR FOR THE REDEMPTION SHARES.


 


3.5  INDEMNIFICATION BY THE COMPANY.  THE COMPANY AGREES TO INDEMNIFY AND HOLD
HARMLESS EACH SELLING HOLDER AND EACH PERSON, IF ANY, WHO CONTROLS SUCH HOLDER
WITHIN THE MEANING OF SECTION 15 OF THE ACT OR SECTION 20 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), AS FOLLOWS:


 

(I)            AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND EXPENSE
WHATSOEVER, AS INCURRED, ARISING OUT OF OR BASED UPON ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION
STATEMENT (OR ANY AMENDMENT THERETO) PURSUANT TO WHICH THE REGISTRABLE
SECURITIES WERE REGISTERED UNDER THE ACT, INCLUDING ALL DOCUMENTS INCORPORATED
THEREIN BY REFERENCE, OR THE OMISSION OR ALLEGED OMISSION THEREFROM OF A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING OR ARISING OUT OF OR BASED UPON ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY PROSPECTUS (OR ANY
AMENDMENT OR SUPPLEMENT THERETO), INCLUDING ALL DOCUMENTS INCORPORATED THEREIN
BY REFERENCE, OR THE OMISSION OR ALLEGED OMISSION THEREFROM OF A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING;

 

(II)           AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND EXPENSE
WHATSOEVER, AS INCURRED, TO THE EXTENT OF THE AGGREGATE AMOUNT PAID IN
SETTLEMENT OF ANY LITIGATION, OR INVESTIGATION OR PROCEEDING BY ANY GOVERNMENTAL
AGENCY OR BODY, COMMENCED OR THREATENED, OR OF ANY CLAIM WHATSOEVER BASED UPON
ANY SUCH UNTRUE STATEMENT OR OMISSION, OR ANY SUCH ALLEGED UNTRUE STATEMENT OR
OMISSION, IF SUCH SETTLEMENT IS EFFECTED WITH THE WRITTEN CONSENT OF THE
COMPANY; AND

 

(III)          AGAINST ANY AND ALL EXPENSE WHATSOEVER, AS INCURRED (INCLUDING
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL), REASONABLY INCURRED IN
INVESTIGATING, PREPARING OR DEFENDING AGAINST ANY LITIGATION, OR INVESTIGATION
OR PROCEEDING BY ANY GOVERNMENTAL AGENCY OR BODY, COMMENCED OR THREATENED, IN
EACH CASE WHETHER OR NOT A PARTY, OR ANY CLAIM WHATSOEVER BASED UPON ANY SUCH
UNTRUE STATEMENT OR OMISSION, OR

 

8

--------------------------------------------------------------------------------


 

ANY SUCH ALLEGED UNTRUE STATEMENT OR OMISSION, TO THE EXTENT THAT ANY SUCH
EXPENSE IS NOT PAID UNDER SUBPARAGRAPH (I) OR (II) ABOVE;

 

provided, however, that the indemnity provided pursuant to this Section 3.5 does
not apply with respect to any loss, liability, claim, damage or expense to the
extent arising out of (A) any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with written
information furnished to the Company by a Holder expressly for use in the
Registration Statement (or any amendment thereto) or the Prospectus (or any
amendment or supplement thereto) or (B) a Holder’s failure to deliver an amended
or supplemental Prospectus provided to such Holder by the Company if such loss,
liability, claim, damage or expense would not have arisen had such delivery
occurred.

 


3.6  INDEMNIFICATION BY THE HOLDER.  EACH HOLDER (AND EACH PERMITTED ASSIGNEE OF
THE HOLDER, ON A SEVERAL BASIS) AGREES TO INDEMNIFY AND HOLD HARMLESS THE
COMPANY, AND EACH OF ITS TRUSTEES/DIRECTORS AND OFFICERS (INCLUDING EACH
TRUSTEE/DIRECTOR AND OFFICER OF THE COMPANY WHO SIGNED A REGISTRATION
STATEMENT), AND EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING
OF SECTION 15 OF THE ACT OR SECTION 20 OF THE EXCHANGE ACT, AS FOLLOWS:


 

(I)            AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND EXPENSE
WHATSOEVER, AS INCURRED, ARISING OUT OF OR BASED UPON ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION
STATEMENT (OR ANY AMENDMENT THERETO) PURSUANT TO WHICH THE REGISTRABLE
SECURITIES WERE REGISTERED UNDER THE ACT, INCLUDING ALL DOCUMENTS INCORPORATED
THEREIN BY REFERENCE, OR THE OMISSION OR ALLEGED OMISSION THEREFROM OF A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING OR ARISING OUT OF OR BASED UPON ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY PROSPECTUS (OR ANY
AMENDMENT OR SUPPLEMENT THERETO), INCLUDING ALL DOCUMENTS INCORPORATED THEREIN
BY REFERENCE, OR THE OMISSION OR ALLEGED OMISSION THEREFROM OF A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING;

 

(II)           AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND EXPENSE
WHATSOEVER, AS INCURRED, TO THE EXTENT OF THE AGGREGATE AMOUNT PAID IN
SETTLEMENT OF ANY LITIGATION, OR INVESTIGATION OR PROCEEDING BY ANY GOVERNMENTAL
AGENCY OR BODY, COMMENCED OR THREATENED, OR OF ANY CLAIM WHATSOEVER BASED UPON
ANY SUCH UNTRUE STATEMENT OR OMISSION, OR ANY SUCH ALLEGED UNTRUE STATEMENT OR
OMISSION, IF SUCH SETTLEMENT IS EFFECTED WITH THE WRITTEN CONSENT OF SUCH
HOLDER; AND

 

(III)          AGAINST ANY AND ALL EXPENSE WHATSOEVER, AS INCURRED (INCLUDING
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL), REASONABLY INCURRED IN
INVESTIGATING, PREPARING OR DEFENDING AGAINST ANY LITIGATION, OR INVESTIGATION
OR PROCEEDING BY ANY GOVERNMENTAL AGENCY OR BODY,

 

9

--------------------------------------------------------------------------------


 

COMMENCED OR THREATENED, IN EACH CASE WHETHER OR NOT A PARTY, OR ANY CLAIM
WHATSOEVER BASED UPON ANY SUCH UNTRUE STATEMENT OR OMISSION, OR ANY SUCH ALLEGED
UNTRUE STATEMENT OR OMISSION, TO THE EXTENT THAT ANY SUCH EXPENSE IS NOT PAID
UNDER SUBPARAGRAPH (I) OR (II) ABOVE;

 

provided, however, that the indemnity provided pursuant to this Section 3.6
shall only apply with respect to any loss, liability, claim, damage or expense
to the extent arising out of (A) any untrue statement or omission or alleged
untrue statement or omission made in reliance upon and in conformity with
written information furnished to the Company by such Holder expressly for use in
the Registration Statement (or any amendment thereto) or the Prospectus (or any
amendment or supplement thereto) or (B) such Holder’s failure to deliver an
amended or supplemental Prospectus provided to such Holder by the Company if
such loss, liability, claim, damage or expense would not have arisen had such
delivery occurred.  Notwithstanding the provisions of this Section 3.6, a Holder
and any permitted assignee shall not be required to indemnify the Company, its
officers, trustees/directors or control persons with respect to any amount in
excess of the amount of the total proceeds to such Holder or such permitted
assignee, as the case may be, from sales of the Registrable Securities of such
Holder under the Registration Statement.

 

3.7  Conduct of Indemnification Proceedings.  An indemnified party hereunder
shall give reasonably prompt notice to the indemnifying  party of any action or
proceeding commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify the indemnifying party (i) shall not relieve
it from any liability which it may have under the indemnity agreement provided
in Section 3.5 or 3.6 above, unless and to the extent it did not otherwise learn
of such action and the lack of notice by the indemnified party results in the
forfeiture by the indemnifying party of substantial rights and defenses, and
(ii) shall not, in any event, relieve the indemnifying party from any
obligations to the indemnified party other than the indemnification obligation
provided under Section 3.5 or 3.6 above.  If the indemnifying party so elects
within a reasonable time after receipt of such notice, the indemnifying party
may assume the defense of such action or proceeding at such indemnifying party’s
own expense with counsel chosen by the indemnifying party and approved by the
indemnified party, which approval shall not be unreasonably withheld; provided,
however, that the indemnifying party will not settle any such action or
proceeding without the written consent of the indemnified party unless, as a
condition to such settlement, the indemnifying party secures the unconditional
release of the indemnified party; and provided further, that if the indemnified
party reasonably determines that a conflict of interest exists where it is
advisable for the indemnified party to be represented by separate counsel or
that, upon advice of counsel, there may be legal defenses available to it which
are different from or in addition to those available to the indemnifying party,
then the indemnifying party shall not be entitled to assume such defense and the
indemnified party shall be entitled to separate counsel at the indemnifying
party’s expense.  If the indemnifying party is not entitled to assume the
defense of such action or proceeding as a result of the second proviso to the
preceding sentence, the indemnifying party’s counsel shall be entitled to
conduct the indemnifying party’s defense and counsel for the indemnified party
shall be entitled to conduct the defense of the indemnified party, it being
understood that both such counsel will cooperate with each other to conduct the
defense of such action or

 

10

--------------------------------------------------------------------------------


 

proceeding as efficiently as possible.  If the indemnifying party is not so
entitled to assume the defense of such action or does not assume such defense,
after having received the notice referred to in the first sentence of this
paragraph, the indemnifying party will pay the reasonable fees and expenses of
counsel for the indemnified party.  In such event, however, the indemnifying
party will not be liable for any settlement effected without the written consent
of the indemnifying party.  If an indemnifying party is entitled to assume, and
assumes, the defense of such action or proceeding in accordance with this
paragraph, the indemnifying party shall not be liable for any fees and expenses
of counsel for the indemnified party incurred thereafter in connection with such
action or proceeding.


 


3.8  CONTRIBUTION.  IN ORDER TO PROVIDE FOR JUST AND EQUITABLE CONTRIBUTION IN
CIRCUMSTANCES IN WHICH THE INDEMNITY AGREEMENT PROVIDED FOR IN SECTIONS 3.5 AND
3.6 ABOVE IS FOR ANY REASON HELD TO BE UNENFORCEABLE BY THE INDEMNIFIED PARTY
ALTHOUGH APPLICABLE IN ACCORDANCE WITH ITS TERMS, THE COMPANY AND EACH HOLDER
SHALL CONTRIBUTE TO THE AGGREGATE LOSSES, LIABILITIES, CLAIMS, DAMAGES AND
EXPENSES OF THE NATURE CONTEMPLATED BY SUCH INDEMNITY AGREEMENT INCURRED BY THE
COMPANY AND THE HOLDERS (I) IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE
RELATIVE FAULT OF THE COMPANY ON THE ONE HAND AND THE HOLDERS ON THE OTHER, IN
CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH RESULTED IN SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR EXPENSES OR (II) IF THE ALLOCATION PROVIDED BY
CLAUSE (I) ABOVE IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE FAULT OF, BUT ALSO THE RELATIVE
BENEFITS TO, THE COMPANY ON THE ONE HAND AND THE HOLDERS ON THE OTHER, IN
CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH RESULTED IN SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR EXPENSES, AS WELL AS ANY OTHER RELEVANT
EQUITABLE CONSIDERATIONS.  THE RELATIVE BENEFITS TO THE INDEMNIFYING PARTY AND
INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, THE
TOTAL PROCEEDS RECEIVED BY THE INDEMNIFYING PARTY AND INDEMNIFIED PARTY IN
CONNECTION WITH THE OFFERING TO WHICH SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES
OR EXPENSES RELATE.  THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND
INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS,
WHETHER THE ACTION IN QUESTION, INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT
OF A MATERIAL FACT OR OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT, HAS
BEEN MADE BY, OR RELATES TO INFORMATION SUPPLIED BY, THE INDEMNIFYING PARTY OR
THE INDEMNIFIED PARTY, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH ACTION.


 

The parties hereto agree that it would not be just or equitable if contribution
pursuant to this Section 3.8 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 3.8, no Holder shall be required
to contribute any amount in excess of the amount of the total proceeds to such
Holder from sales of the Registrable Securities of such Holder under the
Registration Statement.

 

Notwithstanding the foregoing, no person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

11

--------------------------------------------------------------------------------


 

For purposes of this Section 3.8, each person, if any, who controls a Holder
within the meaning of Section 15 of the Act shall have the same rights to
contribution as the Holder controlled by such persons, and each trustee/director
of the Company, each officer of the Company who signed a Registration Statement
and each person, if any, who controls the Company within the meaning of
Section 15 of the Act shall have the same rights to contribution as the Company.

 

SECTION 4.         EXPENSES


 

The Company shall pay all expenses incident to the performance by the company of
the Company’s registration obligations under Section 2 and 3 hereof, including,
without limitation, (i) all Commission and state securities registration,
listing and filing fees; (ii) all expenses incurred in connection with the
preparation, printing and distribution of any Issuer Registration Statement or
Registration Statement and Prospectus; (iii) all fees and disbursements of
counsel for the Company and of the independent accountants of the Company
(including, without limitation, the expenses of any annual or special audit and
comfort letters reasonably required by the underwriters in an underwritten
offering), but excluding underwriting discounts and commissions and transfer
taxes, if any, relating to the sale or disposition of Registrable Securities by
a Holder and (iv) fees and expenses of any other persons retained by the Company
in connection with the registration, including any experts, transfer agent or
registrar, retained by the Company.

 

SECTION 5.         RULE 144 COMPLIANCE


 

The Company covenants that it will use its best efforts to timely file the
reports required to be filed by the Company under the Act and the Exchange Act
so as to enable a Holder to sell Registrable Securities pursuant to Rule 144
under the Act.  In connection with any sale, transfer or other disposition by a
Holder of any Registrable Securities pursuant to Rule 144 under the Act, the
Company shall cooperate with such Holder to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold and
not bearing any Act legend, and enable certificates for such Registrable
Securities to be for such number of shares and registered in such names as such
Holder may reasonably request at least ten (10) Business Days prior to any sale
of Registrable Securities hereunder.

 

SECTION 6.         MISCELLANEOUS


 


6.1  INTEGRATION; AMENDMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
AMONG THE PARTIES HERETO WITH RESPECT TO THE MATTERS SET FORTH HEREIN AND
SUPERSEDES AND RENDERS OF NO FORCE AND EFFECT ALL PRIOR ORAL OR WRITTEN
AGREEMENTS, COMMITMENTS AND UNDERSTANDINGS AMONG THE PARTIES WITH RESPECT TO THE
MATTERS SET FORTH HEREIN. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NO AMENDMENT, MODIFICATION OR DISCHARGE OF THIS AGREEMENT SHALL BE
VALID OR BINDING UNLESS SET FORTH IN WRITING AND DULY EXECUTED BY THE COMPANY
AND A MAJORITY OF THE HOLDERS.

 

12

--------------------------------------------------------------------------------


 


6.2  WAIVERS.  NO WAIVER BY A PARTY HERETO SHALL BE EFFECTIVE UNLESS MADE IN A
WRITTEN INSTRUMENT DULY EXECUTED BY THE PARTY AGAINST WHOM SUCH WAIVER IS SOUGHT
TO BE ENFORCED, AND ONLY TO THE EXTENT SET FORTH IN SUCH INSTRUMENT.  NEITHER
THE WAIVER BY ANY OF THE PARTIES HERETO OF A BREACH OR A DEFAULT UNDER ANY OF
THE PROVISIONS OF THIS AGREEMENT, NOR THE FAILURE OF ANY OF THE PARTIES, ON ONE
OR MORE OCCASIONS, TO ENFORCE ANY OF THE PROVISIONS OF THIS AGREEMENT OR TO
EXERCISE ANY RIGHT OR PRIVILEGE HEREUNDER SHALL THEREAFTER BE CONSTRUED AS A
WAIVER OF ANY SUBSEQUENT BREACH OR DEFAULT OF A SIMILAR NATURE, OR AS A WAIVER
OF ANY SUCH PROVISIONS, RIGHTS OR PRIVILEGES HEREUNDER.


 


6.3  ASSIGNMENT; SUCCESSORS AND ASSIGNS.  THIS AGREEMENT AND THE RIGHTS GRANTED
HEREUNDER MAY NOT BE ASSIGNED BY A HOLDER WITHOUT THE WRITTEN CONSENT OF THE
COMPANY; PROVIDED, HOWEVER, THAT A HOLDER MAY ASSIGN ITS RIGHTS AND OBLIGATIONS
HEREUNDER WITHOUT THE CONSENT OF THE COMPANY, FOLLOWING AT LEAST TEN (10) DAYS’
PRIOR WRITTEN NOTICE TO THE COMPANY, (I) TO NOT MORE THAN TEN DIRECT EQUITY
OWNERS (E.G., PARTNERS OR MEMBERS) OR BENEFICIARIES IN CONNECTION WITH A
DISTRIBUTION OF SUCH HOLDER’S UNITS TO ITS EQUITY OWNERS OR BENEFICIARIES AND
(II) TO A PERMITTED TRANSFEREE IN CONNECTION WITH A TRANSFER OF ALL OR A PORTION
OF THE HOLDER’S UNITS IN ACCORDANCE WITH THE TERMS OF THE PARTNERSHIP AGREEMENT,
IF, IN THE CASE OF (I) AND (II) ABOVE, SUCH PERSONS AGREE IN WRITING TO BE BOUND
BY ALL OF THE PROVISIONS HEREOF.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE BINDING UPON THE SUCCESSORS AND PERMITTED ASSIGNS OF ALL OF THE PARTIES
HERETO.


 


6.4  BURDEN AND BENEFIT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, EXECUTORS, PERSONAL
AND LEGAL REPRESENTATIVES, SUCCESSORS AND, SUBJECT TO SECTION 6.3 ABOVE,
ASSIGNS.


 


6.5  NOTICES.  ALL NOTICES CALLED FOR UNDER THIS AGREEMENT SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN UPON RECEIPT IF DELIVERED PERSONALLY OR BY FACSIMILE
TRANSMISSION AND FOLLOWED PROMPTLY BY MAIL, OR MAILED BY REGISTERED OR CERTIFIED
MAIL (RETURN RECEIPT REQUESTED), POSTAGE PREPAID, TO THE PARTIES AT THE
ADDRESSES SET FORTH BELOW THEIR NAMES IN SCHEDULE A HERETO, OR TO ANY OTHER
ADDRESS OR ADDRESSEE AS ANY PARTY ENTITLED TO RECEIVE NOTICE UNDER THIS
AGREEMENT SHALL DESIGNATE, FROM TIME TO TIME, TO THE OTHERS IN THE MANNER
PROVIDED IN THIS SECTION 6.5 FOR THE SERVICE OF NOTICES; PROVIDED, HOWEVER, THAT
NOTICES OF A CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON RECEIPT THEREOF. 
ANY NOTICE DELIVERED TO THE PARTY HERETO TO WHOM IT IS ADDRESSED SHALL BE DEEMED
TO HAVE BEEN GIVEN AND RECEIVED ON THE DAY IT WAS RECEIVED; PROVIDED, HOWEVER,
THAT IF SUCH DAY IS NOT A BUSINESS DAY THEN THE NOTICE SHALL BE DEEMED TO HAVE
BEEN GIVEN AND RECEIVED ON THE BUSINESS DAY NEXT FOLLOWING SUCH DAY AND IF ANY
PARTY REJECTS DELIVERY OF ANY NOTICE ATTEMPTED TO BE GIVEN HEREUNDER, DELIVERY
SHALL BE DEEMED GIVEN ON THE DATE OF SUCH REJECTION.  ANY NOTICE SENT BY
FACSIMILE TRANSMISSION SHALL BE DEEMED TO HAVE BEEN GIVEN AND RECEIVED ON THE
BUSINESS DAY NEXT FOLLOWING THE TRANSMISSION.


 


6.6  SPECIFIC PERFORMANCE.  THE PARTIES HERETO ACKNOWLEDGE THAT THE OBLIGATIONS
UNDERTAKEN BY THEM HEREUNDER ARE UNIQUE AND THAT THERE WOULD BE NO ADEQUATE
REMEDY AT LAW IF EITHER PARTY FAILS TO PERFORM ANY OF ITS OBLIGATIONS HEREUNDER,

 

13

--------------------------------------------------------------------------------


 

and accordingly agree that each party, in addition to any other remedy to which
it may be entitled at law or in equity, shall be entitled to (i) compel specific
performance of the obligations, covenants and agreements of the other party
under this Agreement in accordance with the terms and conditions of this
Agreement and (ii) obtain preliminary injunctive relief to secure specific
performance and to prevent a breach or contemplated breach of this Agreement in
any court of the United States or any State thereof having jurisdiction.


 


6.7  GOVERNING LAW.  THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO, AND ANY CLAIMS OR DISPUTES RELATING THERETO, SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, BUT NOT
INCLUDING THE CHOICE OF LAW RULES THEREOF.


 


6.8  HEADINGS.  SECTION AND SUBSECTION HEADINGS CONTAINED IN THIS AGREEMENT ARE
INSERTED FOR CONVENIENCE OF REFERENCE ONLY, SHALL NOT BE DEEMED TO BE A PART OF
THIS AGREEMENT FOR ANY PURPOSE, AND SHALL NOT IN ANY WAY DEFINE OR AFFECT THE
MEANING, CONSTRUCTION OR SCOPE OF ANY OF THE PROVISIONS HEREOF.


 


6.9  PRONOUNS.  ALL PRONOUNS AND ANY VARIATIONS THEREOF SHALL BE DEEMED TO REFER
TO THE MASCULINE, FEMININE, NEUTER, SINGULAR OR PLURAL, AS THE IDENTITY OF THE
PERSON OR ENTITY MAY REQUIRE.


 


6.10  EXECUTION IN COUNTERPARTS.  TO FACILITATE EXECUTION, THIS AGREEMENT MAY BE
EXECUTED IN AS MANY COUNTERPARTS AS MAY BE REQUIRED.  IT SHALL NOT BE NECESSARY
THAT THE SIGNATURE OF OR ON BEHALF OF EACH PARTY APPEARS ON EACH COUNTERPART,
BUT IT SHALL BE SUFFICIENT THAT THE SIGNATURE OF OR ON BEHALF OF EACH PARTY
APPEARS ON ONE OR MORE OF THE COUNTERPARTS.  ALL COUNTERPARTS SHALL COLLECTIVELY
CONSTITUTE A SINGLE AGREEMENT.  IT SHALL NOT BE NECESSARY IN ANY PROOF OF THIS
AGREEMENT TO PRODUCE OR ACCOUNT FOR MORE THAN A NUMBER OF COUNTERPARTS
CONTAINING THE RESPECTIVE SIGNATURES OF OR ON BEHALF OF BOTH OF THE PARTIES.


 


6.11  SEVERABILITY.  IF FULFILLMENT OF ANY PROVISION OF THIS AGREEMENT, AT THE
TIME SUCH FULFILLMENT SHALL BE DUE, SHALL TRANSCEND THE LIMIT OF VALIDITY
PRESCRIBED BY LAW, THEN THE OBLIGATION TO BE FULFILLED SHALL BE REDUCED TO THE
LIMIT OF SUCH VALIDITY; AND IF ANY CLAUSE OR PROVISION CONTAINED IN THIS
AGREEMENT OPERATES OR WOULD OPERATE TO INVALIDATE THIS AGREEMENT, IN WHOLE OR IN
PART, THEN SUCH CLAUSE OR PROVISION ONLY SHALL BE HELD INEFFECTIVE, AS THOUGH
NOT HEREIN CONTAINED, AND THE REMAINDER OF THIS AGREEMENT SHALL REMAIN OPERATIVE
AND IN FULL FORCE AND EFFECT.


 


14

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed on its behalf as of the date first hereinabove set forth.

 

 

 

VORNADO REALTY TRUST

 

 

 

By

  /s/ Joseph Macnow

 

 

Name:

Joseph Macnow

 

 

Title:

Executive Vice President –
Finance and Administration and
Chief Financial Officer

 

 

 

BEL HOLDINGS LLC

 

 

 

By

  /s/ William R. Cross

 

 

Name:

William R. Cross

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Schedule A

 

Vornado Realty Trust

888 Seventh Avenue

New York, New York 10014

Attention:

Executive Vice President – Finance and Administration
and Chief Financial Officer

Facsimile:

(212) 894-9000

 

Bel Holdings LLC

 

c/o Eaton Vance Management

The Eaton Vance Building

255 State Street

Boston, Massachusetts 02109

Attention:

Mr. William R. Cross

Facsimile:

(617) 338-8054

 

--------------------------------------------------------------------------------